Name: 92/393/EEC: Council Decision of 20 July 1992 amending Decision 89/631/EEC on a Community financial contribution towards expenditure incurred by Member States for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  fisheries
 Date Published: 1992-07-29

 Avis juridique important|31992D039392/393/EEC: Council Decision of 20 July 1992 amending Decision 89/631/EEC on a Community financial contribution towards expenditure incurred by Member States for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources Official Journal L 213 , 29/07/1992 P. 0035 - 0035 Finnish special edition: Chapter 4 Volume 4 P. 0108 Swedish special edition: Chapter 4 Volume 4 P. 0108 COUNCIL DECISION of 20 July 1992 amending Decision 89/631/EEC on a Community financial contribution towards expenditure incurred by Member States for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (92/393/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, on 27 November 1989, the Council adopted Decision 89/631/EEC (3) providing, on a provisional basis until 31 December 1991, for a Community financial contribution towards expenditure incurred by Member States of the Mediterranean basin in the furtherance of the rules applicable for the conservation and management of fishery resources, pending the adoption of Community rules applicable to Mediterranean waters; Whereas the Community has not yet adopted such and it is essential to allow the continuation of a Community financial contribution towards the abovementioned expenditure pending the adoption of the said Community rules, HAS ADOPTED THIS DECISION: Article 1 The second subparagraph of Article 1 (1) of Decision 89/631/EEC is hereby replaced by the following: 'Pending the adoption of Community rules for the conservation and management of fishery resources applicable to Mediterranean waters, the Community shall contribute under the same conditions as those set out in this Decision to the financing of the expenditure incurred by the Member States concerned to ensure compliance with the rules applicable. Member States which wish to benefit from this contribution shall notify such rules to the Commission and justify their merits.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 July 1992. For the Council The President D. HURD (1) Opinion delivered on 10 July 1992 (not yet published in the Official Journal). (2) Opinion delivered on 18 May 1992 (not yet published in the Official Journal). (3) OJ No L 364, 14. 12. 1989, p. 64.